SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14 (c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: [X] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) [] Definitive Information Statement AQUATIC CELLULOSE INTERNATIONAL CORPORATION (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: AQUATIC CELLULOSE INTERNATIONAL CORPORATION 121G Shuswap Street, Salmon Arm , B.C., V1E 4P2, Canada Telephone: (250) 833-1985 Fax: (250) 833-1954 Notice of Written Consent of Stockholders March 31, March 31, Dear Stockholder: The accompanying Information Statement is being furnished to the holders of shares of the common and preferred stock of Aquatic Cellulose International Corporation (the "Company"), a Nevada corporation.The Board of Directors (the "Board") is not soliciting your proxy and you are requested not to send us a proxy.The purpose of this Information Statement is to notify you of actions already approved by written consent of a majority of the voting stockholders and directors. Pursuant to Rule 14c-2 of the Securities Exchange Act of 1934, the following actions will not be effective until twenty (20) days after the date the Information Statement is mailed to the stockholders: 1. To authorize the Company's Board of Directors to amend our Articles of Incorporation to increase the maximum number of shares of common stock that the Company shall be authorized to have outstanding at any time to ten billion (10,000,000,000) shares of common stock at par value of $.001 with no preemptive rights.These additional shares will have the same rights, privileges, preferences and restrictions as the Company’s shares of common stock which are currently authorized. 2. To authorize the Company’s Board of Directors to amend our certificate of incorporation to change the Company’s name to Valor Energy Corporation. The enclosed Information Statement is for information purposes and is being mailed on or about April 10, 2008 to stockholders of record as of the close of business on March 7, 2008.You are urged to read the enclosed Information Statement in its entirety. For the Board of Directors of Aquatic Cellulose International Corporation By: /s/ Sheridan B.
